DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed December 17, 2020 is acknowledged.

Response to Amendment
Claims 1 and 15 have been amended.  Claims 2, 9-14, and 16 have been canceled.  Claims 1, 3-8, 15, and 17-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Interview request, pg. 7 of Remarks:
II.    Interview Request
If, after reviewing the present Response, the Examiner does not feel that a Notice of Allowance should be issued, the Applicant hereby expressly requests an interview with the Examiner in advance of preparation of an Office Action in reply to the present Response.
The Applicant believes that an interview may help achieve a mutual understanding between the Examiner and the Applicant and thereby advance the prosecution of the application. The Examiner is invited to contact the Applicant to schedule the interview at a date and time convenient to the Examiner and when the Examiner has had an opportunity to review the present Response.

An interview was held with Applicant on February 19, 2021 (Interview Summary attached).

Applicant argues 35 USC §112, starting pg. 8 of Remarks:
V.    Claim Rejections - 35 U.S.C. 112
As an initial matter, the Applicant turns to the rejection of claims 1, 3-8, 15, and 17-24 under 3 U.S.C. 112 as failing to comply with the written description. In particular, the Office Action at page 16 alleged that the claimed “delay timer” was not described in the Specification. Specifically, the Office Action appears to allege that a person of ordinary skill in the art would not understand that a timer which temporarily holds (or delays) the submission of a trade order if a contra-side trade order is detected is a delay timer. For example, the Specification at page 14 states that:
If a contra-side trade order is detected in the order book, the new trade order is not communicated to the exchange. Instead, the new trade order is held, temporarily, until the contra-side trade order is no longer pending at the exchange (e.g., because the contra-side order fills, is cancelled or modified to a different price level). In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange.
Thus, the Specification teaches that a trade order may be delayed or held until a contra-side trade order is no longer pending at the exchange using a timer configured to periodically check and determine if the delay in sending can be ended because the contra-side order is no longer pending.
However, in the interest of advancing prosecution, the Applicant has further amended claims 1 and 15 to recite a “status timer.” The Applicant respectfully submits that a person of ordinary skill in the art would understand that a timer used to periodically check to determine if the contra-side order is still pending at the exchange is a status timer. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of this rejection.

The specification only teaches (from above)  “In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange.”

There is no teaching of the following, in Claim 1:
initiating, by the computer device, a status timer that specifies a monitoring interval;”

“monitoring, by the computer device, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined periodically according to the monitoring interval established by the status timer; and”

“determining, by the computer device, upon expiration of the status timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;”

The above “determining… upon expiration of the status time, that the contra-side second order is no longer pending…” has the order dependent on the expiration time, versus just checking to determine if the order is still pending.  Based on this the rejection is respectfully maintained but modified for the amended claim language.

Applicant argues 35 USC §101, starting pg. 9 of Remarks:
VI. Claim Rejections - 35 U.S.C. 101
The Applicant now turns to the rejection of claims 1, 3-8, 15, and 17-24 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.
As an initial matter, the Applicant reminds that both the courts and the Office have cautioned against oversimplifying the claims by looking at them generally and failing to account for the specific requirements recited. See MPEP 2106.05(a). In this matter, the Office Action steadfastly maintains, as discussed on pages 10 and 14, that the claims are simply directed abstract ideas and generic computing hardware which do not integrate the judicial exception (i.e., abstract idea) into a practical application such as an improvement to another technology or technical field. The Applicant respectfully submits that the Office Action has mischaracterized the claimed subject matter and failed to acknowledge the functionality and improvements to an electronic trading system recited by the pending claims. Contrary to the relied upon characterization, an improvement to another technology need not be directed to a computer and can instead encompass a broad range of technologies such as the catheter navigation system in Olson and the hybrid derivative trading system of Smith. In the case at hand, the example of another technology is also an electronic trading system as discussed in MPEP 2106.05(a) and in Smith. The Applicant further involve a judicial exception such as a fundamental economic practice or a commercial activity, they are not directed to those judicial exceptions. In particular, the pending claims are directed to a mechanism that delays and otherwise prevents an order from being submitted to an electronic exchange implemented as part of an electronic trading system and not to the electronic exchange itself or any other element embodying an abstract idea. See MPEP 2106.04. That the claimed mechanism is used in a financially-related context is simply irrelevant to the analysis. Accordingly, the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not to any of the judicial exceptions as alleged as alleged in the Office Action.
From Applicant’s argument above…
>>“In particular, the pending claims are directed to a mechanism that delays and otherwise prevents an order from being submitted to an electronic exchange implemented as part of an electronic trading system and not to the electronic exchange itself or any other element embodying an abstract idea.”<<

From Applicant’s disclosure:
“The example systems and methods disclosed herein may be employed to avoid orders that cross. In general, the example systems and methods employ a submission manager, which may be implemented by a pre-trade risk module, to determine if a new trade order has a contraside trade order already pending or resting at the exchange from the same trading entity. The submission manager compares the new trade order to a submission record or order book that contains a listing of all the orders submitted and pending at the exchange. If a contra-side trade order is detected in the order book, the new trade order is not communicated to the exchange. Instead, the new trade order is held, temporarily, until the contra-side trade order is no longer pending at the exchange (e.g., because the contra-side order fills, is cancelled or modified to a different price level). In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange. Additionally or alternatively, in some examples the submission manager determines the contra-side trade order is no longer pending at the exchange based on a fill message received from the exchange. The fill message may indicate the contra-side order has been filled and, thus, is no longer pending at the exchange. Once the contra-side order is no longer pending at the exchange, the submission manager communicates the new trade order to the exchange. As a result, the contraside trade order from the same trading entity is not pending at the exchange and, thus, crossing at the exchange is avoided.” [0014]

The above “order is held” is respectfully not a mechanism that prevents orders from being delayed.  The “timer” is about checking to see if an order is still pending and respectfully has nothing to do with delays or prevents an order being submitted to an exchange.
See paragraph [0012], Stated another way, and contrary to the Office Action at page 5, preventing the occurrence of a fundamental economic practice by avoiding sending a crossing trade order is not evidence that the claimed subject matter is directed to the fundamental economic practice. The Applicant respectfully submits that an electronic trading system that includes the functionality to avoid orders that cross is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). In fact, any of the relied upon fundamental economic practices and commercial interactions listed in the Office Action are enacted remotely at the electronic exchange and not at the electronic trading system recited by the pending claims. Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.
See MPEP 2106.04(a)(2) II A vii where placing an order was found to be a fundamental economic practice.  Further, trading is a commercial interaction which also falls under certain method of organizing human activity.
The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the Applicant respectfully submits that the recited mechanism for avoiding orders that cross operates to delay and prevent submission of a trade order to an electronic exchange that, in turn, represents an improvement to an electronic trading system which is an example of “other technology” as discussed in MPEP 2106.04(d)(1). The recited mechanism for avoiding orders that cross is not directed to an improvement to a computing device but is instead directed to an electronic trading system such as a hybrid derivatives trading system found to be patent-eligible in Smith. While the Office has attempted to dismiss the applicability of Smith, the Applicant respectfully submits that in accordance with at least the fourth paragraph of MPEP 1721, the status of Smith is no longer debatable after the Director convened the Precedential Opinion Panel (POP). Specifically, once the decision in Smith was designated as Informative, it cannot Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly understood by both the Office and the Director to be “technology.” Additionally, the Applicant notes that the fact specific elements of Smith and the pending claims both utilize a timer to delay and otherwise control the submission of an order to a remote electronic exchange. The Applicant respectfully submits that the combination of the claimed elements and the status timer used to avoid submission of crossing orders are analogous to the timing mechanisms and temporary restraint on execution at issue in Smith. Moreover, the Applicant respectfully submits the claimed elements and the status timer used in the prevention of sending the first trade order provide a specific technological improvement over prior electronic trading systems in the same manner found patentable in Smith.
Board decisions are case specific.  Also, Applicant’s disclosure does not teach the timer performing the functions in Smith.  The only function taught in the instant disclosure is using a timer, where…
“In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange.”  
Therefore the timer just checks to determine if an order is still pending.
Consequently, the Applicant maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.
Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Applicant argues 35 USC §103, starting pg. 12 of Remarks:

Based on Applicant’s amendments, arguments and further search and consideration, the prior art rejection is withdrawn.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-8, 15, and 17-24 are directed to a method or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 15.  Claim 1 recites the limitations of:
A method comprising:
receiving, by a computer device, a first trade order to be communicated to an electronic exchange by a first user associated with a trading entity, the first trade order to buy or sell a first order quantity of a tradeable object at a price offered at the electronic exchange;
comparing, by the computer device, the first trade order to one or more trade orders in a submission record to determine whether a contra-side second trade order is included in the one or more trade orders of the submission record created for the trading entity, wherein the contra-side second trade order was communicated to the exchange by a second user associated with the trading entity;
determining, by the computer device, that the contra-side second trade order corresponding to the trading entity is pending at the electronic exchange, wherein the contra-side second trade order is determined to be pending when the contra-side second trade order is for the price of the same tradeable object corresponding to the first trade order and a second order quantity corresponding to the contra-side second trade order has not been filled or cancelled at the electronic exchange, wherein the contra-side second trade order is for an opposite order side than the first trade order, wherein an order side includes a buy side or a sell side;
preventing, by the computer device, the first trade order from being sent to the electronic exchange while the contra-side second trade order is pending at the electronic exchange, wherein preventing the first trade order from being sent to the electronic exchange includes;
initiating, by the computer device, a status timer that specifies a monitoring interval;
storing, by the computer device, the first trade order in a prioritized queue according to an assigned priority ranking, while the contra-side second trade order is pending at the electronic exchange;
monitoring, by the computer device, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined periodically according to the monitoring interval established by the status timer; and
determining, by the computer device, upon expiration of the status timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;
determining, by the computer device, the first trade order is next in the prioritized queue based on the assigned priority ranking; and
sending, by the computer device, the priority-ranked first trade order to the electronic exchange in response to the determination that the contra-side second trade order is no longer pending at the electronic exchange.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction (e.g. monitoring the status of the contra-side second trade order and sending the first trade order to the electronic exchange).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 15 is abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a computer device (Claim 1); a non-transitory storage medium, a processor (Claim 15).  The computer hardware is recited at a high-level of generality i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0058] about using any suitable processor and general processors.  Also, MPEP 2106.05(f) and applying judicial exceptions on a computer as not indicative of a practical application.  The initiating a “status timer” is not taught in the disclosure, only a “timer” is taught.  This is both taught and claimed at a high level of generality and “timer” is mentioned only once in the disclosure  (see para. [0014]) with no technical description.  The timer is given as an example of something that can be used to check the order status.  The initiated timer is subsequently used in the claim to just further limit the abstract idea of determining contra-sided second trader order is no longer pending, therefore just further limiting the abstract idea itself of trading.  The priority ranked trades includes how they are written to an order book and therefore just further limit the order processing itself (para. [0070]). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-8 and 17-24 further define the abstract idea that is present in their respective independent claims 1 and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-8 and 17-24 are directed to an abstract idea.  Thus, the claims 1, 3-8, 15, and 17-24 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has a “status timer” where a status is determined periodically according to the interval established by the status timer, and determining upon expiration of the status timer that a contra-side second trade order is no longer pending.   
Applicant’s disclosure teaches:
“…In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange…” [0014]

“initiating, by the computer device, a status timer that specifies a monitoring interval;”


“monitoring, by the computer device, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined periodically according to the monitoring interval established by the status timer; and”

“determining, by the computer device, upon expiration of the status timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;”

The initiating step, the status is determined according to the monitoring interval established by the status timer, and determining upon expiration of the status time, that the contra-side second trade order is no longer pending is not taught in the written disclosure.

The above “determining… upon expiration of the status time, that the contra-side second order is no longer pending…” has the order dependent on the expiration time, versus just checking to determine if the order is still pending.  Based on this the rejection is respectfully maintained but modified for the language change.

Claim 15 has a similar problem.
Claims 3-8 and 17-24 are further rejected as they depend from their respective independent claim.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 

Prior Art Search
Based on Applicant’s amendments, arguments, and further search and consideration, the prior art rejection is withdrawn.  No prior art rejection is made at this time.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693